Fourth Court of Appeals
                               San Antonio, Texas
                                     July 11, 2022

                                  No. 04-22-00369-CV

                                   Lavelle BROWN,
                                Appellant/Cross-Appellee

                                           v.

                                 Krista GILMORE,
                               Appellee/ Cross-Appellant

                From the County Court At Law No. 10, Bexar County, Texas
                            Trial Court No. 2021CV00936A
                      Honorable David J. Rodriguez, Judge Presiding


                                    ORDER
      The Appellee's Unopposed Motion to Substitute Counsel is hereby GRANTED.




                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2022.



                                                ________________________________
                                                Michael A. Cruz,
                                                Clerk of Court